

115 HR 4991 : Supporting Research and Development for First Responders Act
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 4991IN THE SENATE OF THE UNITED STATESJune 20, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Homeland Security Act of 2002 to establish the National Urban Security Technology
 Laboratory, and for other purposes.1.Short titleThis Act may be cited as the Supporting Research and Development for First Responders Act.2.National Urban Security Technology Laboratory(a)In generalTitle III of the Homeland Security Act of 2002 is amended—(1)by redesignating the second section 319 (relating to EMP and GMD mitigation research and development) as section 320; and(2)by inserting after section 320, as so redesignated, the following new section:321.National Urban Security Technology Laboratory(a)In generalThe Secretary, acting through the Under Secretary for Science and Technology, shall designate the laboratory described in subsection (b) as an additional laboratory pursuant to the authority under section 308(c)(2). Such laboratory shall be used to test and evaluate emerging technologies and conduct research and development to assist emergency response providers in preparing for, and protecting against, threats of terrorism.(b)Laboratory describedThe laboratory described in this subsection is the laboratory—(1)known, as of the date of the enactment of this section, as the National Urban Security Technology Laboratory;(2)previously known as the Environmental Measurements Laboratory; and(3)transferred to the Department pursuant to section 303(1)(E).(c)Laboratory activitiesThe laboratory designated pursuant to subsection (a), shall—(1)conduct tests, evaluations, and assessments of current and emerging technologies, including, as appropriate, cybersecurity of such technologies that can connect to the internet, for emergency response providers;(2)conduct research and development on radiological and nuclear response and recovery;(3)act as a technical advisor to emergency response providers; and(4)carry out other such activities as the Secretary determines appropriate..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking both items relating to section 319 and the item relating to section 318 and inserting the following:318. Social media working group.319. Transparency in research and development.320. EMP and GMD mitigation research and development.321. National Urban Security Technology Laboratory..Passed the House of Representatives June 19, 2018.Karen L. Haas,Clerk.